           Case 1:18-cv-01270-JEJ Document 60 Filed 03/08/19 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KEAH TINGLER,                                 :
                                              :     1:18-CV-1270
                    Plaintiff,                :
                                              :     Hon. John E. Jones III
                                              :
      v.                                      :
                                              :
COMMONWEALTH OF                               :
PENNSYLVANIA, PENNSYLVANIA                    :
STATE SENATE, and JUSTIN                      :
FERRANTE,                                     :
                                              :
                    Defendants,               :



SUZANNE SALOV,                                :
                                              :     1:18-CV-1814
                    Plaintiff,                :
                                              :     Hon. John E. Jones III
                                              :
      v.                                      :
                                              :
COMMONWEALTH OF                               :
PENNSYLVANIA, PENNSYLVANIA                    :
STATE SENATE, and JUSTIN                      :
FERRANTE,                                     :
                                              :
                    Defendants.               :

                                       ORDER

                                   March 8, 2019

      The Court has reviewed the Motions to Consolidate Cases and Coordinate

Deadlines filed by the Plaintiffs in the above-referenced actions, (Doc. 56), as well
        Case 1:18-cv-01270-JEJ Document 60 Filed 03/08/19 Page 2 of 2




as the Objections filed by Defendant Pennsylvania State Senate, (Doc. 58), and

Defendant Justin Ferrante, (Doc. 59). Because no party has objected to

consolidating the above-captioned cases for purposes of discovery and

coordination of filing deadlines, Plaintiffs’ Motions to Consolidate Cases and

Coordinate Deadlines, (Doc. 56), is GRANTED to that extent. The above-

captioned cases are hereby CONSOLIDATED for purposes of discovery and all

discovery deadlines in Tingler v. Commonwealth of Pennsylvania et al., 1:18-CV-

1270, are hereby COORDINATED with the discovery deadlines in Salov v.

Commonwealth of Pennsylvania et al., 1:18-CV-1814.




                                             /s/ John E. Jones III
                                             John E. Jones III
                                             United States District Judge
